DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,9 and 14. The closest found prior art are Pockett (US 2007/0248260 Al) and of Hwang et aI (US 2017/0295353 Al).

Pockett discloses a method for supporting a 3D presentation on a display including combining at least a first available image and a second available image ([0038]). Pockett discloses detecting disparities between a first calibration image and a second calibration image ([0038]). Pockett discloses take a respective image simultaneously with the left hand camera and the right hand camera. Pockett discloses determined correction values as a basis for modifying both images in opposite direction in combination with other re-sizing and horizontal shift processes that are required for the 3D image processing ([0115])

Hwang discloses three-dimensional stereoscopic imaging systems that include two image capture devices configured to obtain images of a scene ([0007]). Hawng discloses capturing stereoscopic images (pairs of left and right camera/viewpoint perspectives of a scene) are presented separately to viewer's left and right eyes.

Neither Pockett nor Hwang, alone or in combination, teach the claim limitation of determine a first and second lateral adjustment of a virtual object based on an interpupillary distance of a user of the augmented reality headset. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim ?? and ??.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2618